Vanderburgh, J.
This case was tried by jury before a justice of the peace, and a verdict returned by the jury, and duly entered by the justice upon Saturday evening, March 28, 1891.
The justice, soon after, notified the parties who, were present of the verdict, and about what the costs would amount to. It also appears *362that, as be was proceeding to make the proper entries in his docket, he expressed a wish to delay the entry of the judgment; whereupon the defendant’s attorney, in the presence of the defendant, expressly consented to such delay; that is to say, he assured the justice that “it would make no difference if he did not enter it for three days.” Acting upon this declaration, the.justice did not enter a formal judgment in the ease until March 31st, when the costs were taxed, and judgment regularly entered in his docket for the amount of the verdict and the costs, with notice to and without objection from the defendant’s attorney.
(Opinion published 53 N. W. Rep. 958.)
Conceding (without deciding) that it was the strict legal right of the parties to have the judgment rendered on the same day the verdict was received, it was undoubtedly competent for the parties, or either of them, to waive that right. Here it seems the justice relied' on the assurance of the defendant’s attorney, and was induced thereby to delay the formal entry of judgment until the following Tuesday, when it was actually entered with his knowledge, and under his supervision in respect to the form thereof. We think the defendant must be held to be estopped from raising this point on appeal.
The limitation of time in respect to the rendition of judgments in justice’s courts was intended for the benefit of the parties, to enable them to preserve all their rights by appeal; for, without some such .provision, the defeated party would not know when to expect judgment, so as to secure full time for an appeal, and'his right toa stay; but, where he consents to a later day, all his rights are preserved; just as, in this case, the defendant assumed that the time to appeal did not commence to run until March 31st. And where, by his own act, he induces the justice to postpone the entry of judgment beyond the strict statutory time, he will not be heard to object on that ground. -Barnes v. Badger, 41 Barb. 101; Keating v. Serrell, 5 Daly, 280.
Judgment affirmed.